Citation Nr: 0920491	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for paresthesias of the left side of the face and left 
mucobuccal fold. 

2.  Entitlement to an initial rating in excess of 10 percent 
for non-union left angle fracture of the mandible with 
osteomyelitis. 

3.  Entitlement to an initial compensable rating for status 
post right patellar tendon repair. 

4.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain. 

5.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to 
February 1998 and from September 1998 to June 2000, with 
additional service in the Army National Guard.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

The issues of entitlement to higher initial evaluations for 
facial paresthesias, mandible fracture, and right knee 
disabilities, as well as the issues of service connection for 
low back and left knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability is manifested by subjective 
complaints of constant ankle pain at the level of 8/10; 
objective findings include no more than moderate limitation 
of motion of the ankle.

2.  At the January 2009 hearing before the Board, prior to 
the promulgation of a decision in the current appeal, the 
Veteran asked that his claim for entitlement to a 10 percent 
evaluation based upon multiple noncompensable service-
connected disabilities be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
residuals of a right ankle sprain have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Code (DC) 5271 (2008).

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for entitlement to a 10 percent evaluation based 
upon multiple noncompensable service-connected disabilities 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Right Ankle Disability

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings are not appropriate in this case as 
the factual findings do not show distinct time periods where 
any aspect of the service-connected disability exhibited 
symptoms that would warrant different ratings.

Service connection was established for a right ankle sprain 
in the November 2005 rating decision on appeal.  At that 
time, the RO assigned a noncompensable evaluation under DC 
5271, which specifically addresses limited motion of the 
ankle, and made effective to January 2005, the date of the 
Veteran's original claim.  He appealed, asserting that he has 
right ankle pain.  

Under DC 5271, when the limitation of motion of the ankle is 
moderate, a 10 percent rating is warranted, and when 
limitation of motion is marked, a 30 percent rating is 
warranted.  For rating purposes, the normal ranges of motion 
of the ankle are to 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.

On VA medical examination in June 2007, the Veteran reported 
constant right ankle pain at a level of 8/10.  Physical 
examination revealed dorsiflexion from 0 to 10 degrees and 
plantar flexion from 0 to 40 degrees.  There was pain at the 
end of the range of motion, and there was diffuse tenderness 
to palpation.  Following five repetitive range of motion, the 
pain and the range of motion remained the same.  His gait was 
normal.  

Based on the evidence above, the Board find that the findings 
of the VA examination support "moderate" limitation of 
motion of the ankle, but no more.  Under DC 5271, a 10 
percent rating was warranted for moderate limitation of 
motion.  The Board, therefore, finds that a 10 percent rating 
is warranted.  

Nonetheless, a rating in excess of 10 percent is not 
warranted.  Specifically, while moderate limitation of motion 
is shown, the evidence does not show restricted motion to the 
level of "marked" limitation.  As noted above, while 
limitation of motion was noted, dorsiflexion lacked 10 
degrees to normal and plantar flexion lacked only 5 degrees 
from normal.  The Board has also reviewed outpatient 
treatment records, which showed very few complaints related 
to the right ankle and offered no physical assessments to 
warrant a higher rating.

As such, the evidence does not show that limitation of motion 
of the ankle meets the criteria for the next higher 20 
percent rating.  The impairment of the ankle due to pain on 
motion and diminished endurance is appropriately addressed by 
a 10 percent rating, and does not warrant a higher rating.

The Board has also reviewed the Veteran's statements, 
including his reports of constant ankle pain, on average 8/10 
in intensity, and that his pain increased with walking or 
running.  To that end, the Board has considered the 
application of 38 C.F.R. § 4.40 (functional loss due to 
pain), and 38 C.F.R. § 4.45 (pain on movement, swelling, 
deformity, atrophy on disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a higher rating is not warranted for limitation of 
motion of the right ankle on the basis of these regulations.

Specifically, the medical evidence, particularly the VA 
examiner's report does not show that there is additional 
limitation of functioning due to pain which would warrant a 
higher rating.  For example, the examiner noted pain only at 
the end of range of motion and did not find increased pain or 
limitation of motion with repeated motion testing.  There was 
also no edema or gross deformity and no evidence of fatigue, 
weakness, or lack of endurance.  For these reasons, the 
evidence does not support a higher rating under DeLuca.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant a rating higher.  However, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings 
(supporting a 10 percent rating), which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.  In sum, after a careful 
review of the evidence of record, the Board finds that a 10 
percent rating, but no higher, is warranted.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Specifically, the evidence does not show any hospitalizations 
for the right ankle over the course of the appeal.  Moreover, 
as noted above, very few outpatient treatment records even 
address right ankle complaints.

Further, the Veteran testified that his pain, including knee 
pain, back pain, ankle pain, and other pain has impacted his 
functioning and that he was not employed; however, given the 
lack of significant complaints or treatment for the right 
ankle over the course of the appeal, combined with the fact 
that he was employed during a large portion of the appeal as 
a medical assistant and a security dispatcher, and attended 
nursing school, the Board finds that he is adequately 
compensated for his disability by the regular rating schedule 
and referral for an extraschedular evaluation is not 
warranted.

Entitlement for a 10 Percent Rating for Multiple 
Noncompensable Disabilities

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

At the hearing before the Board in January 2009, the Veteran 
asked that his claim for entitlement to a compensable rating 
for multiple noncompensable service-connected disabilities 
under the provision of 38 C.F.R. § 3.324 be withdrawn from 
appellate review.  

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue, and, as such, his appeal is dismissed.  

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for a right ankle disability, the 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, and he was afforded a VA examination in 
June 2007.  While he has asserted that there are outstanding 
VA treatment records with respect to his other pending 
claims, he has not asserted that there are any outstanding 
treatment records with respect to the right ankle which have 
not been associated with the claims folder.  

Further, while he indicated that he was awaiting an MRI of 
the ankle in August 2007, the 2007 VA examination report 
noted that that he failed to report for the scheduled right 
ankle MRI.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With respect to the claim for a compensable rating for 
multiple noncompensable service-connected disabilities, as 
the claim is being withdrawn, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

A 10 percent rating, but no more, for residual of a right 
ankle sprain is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

The claim for entitlement to a 10 percent evaluation based 
upon multiple noncompensable service-connected disabilities 
is dismissed without prejudice.  


REMAND

With respect to the remaining claims, further development is 
warranted.  The Veteran testified that he underwent a 
physical at the East Orange VA Medical Center (MC) in 
December 2008 and that his knees, jaw, and low back were 
assessed at that time.  These documents are considered part 
of the record on appeal and must be obtained since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611 (1992)

In addition, the record indicates that the Veteran's service 
treatment records were at one time associated with the claims 
folder; however, they are no longer in the folder.  The 
November 2005 rating decision lists as evidence the service 
treatment records from his two periods of service.  
Correspondence from the National Personnel Records Center 
(NPRC) shows that all the available service treatment records 
were sent to the Newark RO in February 2005 and there was a 
handwritten note on that record, presumably by RO personnel, 
which indicated that the records were received at the RO in 
April 2005.

Next, the Veteran submitted a July 1999 service examination 
report which diagnosed "BIL [bilateral] patellar 
chondromalacia."  A November 2006 MRI of the left knee 
showed a medical meniscal tear.  He reported during his 2007 
VA examination that he had left knee pain, locking, and 
clicking since service, and that he was to undergo 
arthroscopic surgery in the future.  The record does not 
contain any opinion as to the etiology of any left knee 
disorder.  For these reasons, a medical nexus opinion should 
be developed.

Finally, the Board finds that a more current dental 
examination is needed to accurately assess the Veteran's 
service-connected paresthesia and mandible disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of VA treatment records 
from the East Orange VAMC dated from 
November 2006 to the present, with 
particular emphasis on a physical 
examination conducted in December 2008.

2.  Search the Newark RO for the Veteran's 
service treatment records.  Any negative 
response should be documented in the 
claims file.

3.  Schedule the Veteran for a dental 
examination.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner is asked, based on his or her 
expertise, to characterize the degree of 
paresthesia of the left side of the face 
and left mucobuccal fold as "moderate" 
or "severe," based upon the relative 
degree of sensory manifestations or motor 
loss.

The examiner is also asked, based on his 
or her expertise, to characterize the non-
union of the mandible as "slight," 
"moderate," or "severe," based upon the 
degree of motion and relative loss of 
masticatory function.  

A complete rationale should be provided 
for all opinions reached.  

4.  Schedule the Veteran for an 
examination to assess the relationship, if 
any between any currently-diagnosed left 
knee disorder and either period of active 
duty.  The claims folder must be made 
available to the examiner.  

After diagnosing all current left knee 
disorder(s), the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any current 
left knee disorder had its onset during 
either period of active duty or is related 
to the diagnosis of patellar 
chondromalacia in service.  

A complete rationale should be provided 
for all opinions reached.

5.  Then, readjudicate the claims on 
appeal.  If any action remains adverse, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


